                   Case 2:20-cv-03713-JD Document 6 Filed 09/18/20 Page 1 of 3




1
     Cynthia Z. Levin, Esq. (SBN 27050)
     Law Offices of Todd M. Friedman, P.C.
2    1150 First Avenue, Suite 501
3    King of Prussia, PA 19406
     Phone: 866-598-5042
4
     Fax: 866 633-0228
5    clevin@toddflaw.com
6
     Attorney for Plaintiff

7                      UNITED STATES DISTRICT COURT
8              FOR THE EASTERN DISTRICT OF PENNSYLVANIA
9
                                               )       Case No.
10    CAROL SCAVO, individually and on )
                                                       2:20-cv-03713
11    behalf of all others similarly situated, )
                                               )
12    Plaintiff,                               )       JOINT STIPULATION OF
                                               )       DISMISSAL OF ACTION OF THE
13    vs.
                                               )       INDIVIDUAL CLAIMS
14    EVERQUOTE, INC.; and DOES 1              )       WITH PREJUDICE AND THE
                                                       PUTATIVE CLASS CLAIMS
15    through 10, inclusive, and each of them)
                                               )       WITHOUT PREJUDICE
16    Defendant.                               )
17                                             )
18

19             NOW COME THE PARTIES by and through their attorneys to
20    respectfully move this Honorable Court to dismiss this matter with prejudice as
21
      to Plaintiff’s individual claims and without prejudice as to the putative Class
22
      pursuant to Federal Rules of Civil Procedure 41(a)(1)(A)(ii). Each party shall
23
      bear their own costs and attorney fees. A proposed order has been concurrently
24
      submitted to this Court via email.
25

26

27

28



                                        Stipulation to Dismiss- 1

     010-9118-6342/1/AMERICAS
                   Case 2:20-cv-03713-JD Document 6 Filed 09/18/20 Page 2 of 3




1

2             Respectfully submitted this 17th Day of September, 2020,
3
                                      LAW OFFICES OF TODD M. FRIEDMAN P.C
4                                           By: s/Cynthia Z. Levin
5                                              CYNTHIA Z. LEVIN Esq.
                                                Attorney for Plaintiff
6

7                                   LAVIN, CEDRONE, GRAVER, BOYD & DISIPIO
8
                                             By: /s/ Wayne A. Graver
                                                 WAYNE A. GRAVER, Esq.
9                                                Attorney for Defendant
10

11
                                       Signature Certification
12
               Pursuant to Section 2(f)(4) of the Electronic Case Filing Administrative
13
      Policies and Procedures Manual, I hereby certify that the content of this
14

15
      document is acceptable to counsel for Defendant and that I have obtained their

16
      authorization to affix their electronic signature to this document.

17
     Dated: September 17, 2020
18

19
                                LAW OFFICES OF TODD M. FRIEDMAN, P.C.
20

21                                       By: _/s/ Cynthia Z. Levin
                                               CYNTHIA Z. LEVIN Esq.
22
                                               Attorney for Plaintiff
23

24                              LAVIN, CEDRONE, GRAVER, BOYD & DISIPIO
25

26
                                         By:      /s/ Wayne A. Graver
                                                    WAYNE A. GRAVER, Esq.
27
                                                    Attorney for Defendant
28



                                          Stipulation to Dismiss- 2

     010-9118-6342/1/AMERICAS
                   Case 2:20-cv-03713-JD Document 6 Filed 09/18/20 Page 3 of 3




1

2
     Filed electronically on this 17th Day of September, 2020, with:
3

4    Notification sent electronically via the Court’s ECF system to:
5
     Honorable Judge of the Court
6    United States District Court
7
     All Counsel of Record as Recorded On The Electronic Service List.
8

9    This 17th Day of September, 2020.
10   s/Cynthia Z. Levin
     CYNTHIA Z. LEVIN
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                        Stipulation to Dismiss- 3

     010-9118-6342/1/AMERICAS
